ITEMID: 001-82273
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: WEINEIS v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Ms Chonchita Weineis, is a German national who was born in 1951 and lives in Solingen in Germany. She was represented before the Court by Mr W. Burdenski, a lawyer practising in Frankfurt.
On 11 April 1998 the applicant’s daughter N., born on 29 October 1980, was stabbed several times with a knife by her partner W. on a camping-site in France, where they had spent their holidays. N. died shortly afterwards.
On the evening of 11 April 1998 the applicant was informed about her daughter’s death by two German police officers in Solingen.
On 3 November 2000 the Seine-Maritime Criminal Court convicted W. of manslaughter and sentenced him to eighteen years’ imprisonment.
Section 1, sentence 1 of the Crime Victims Compensation Act, as far as relevant, provides as follows:
“A person who suffered health damage within the area of applicability of this law or on a German ship or airplane as the result of a deliberate, unlawful attack directed against himself or against a third person...receives on request compensation for the consequences to his health and economic situation...”
On 10 December 2002 the Federal Social Court rejected the compensation claims of another plaintiff who was informed in Germany that her two children had been murdered in Spain on the ground that the crime had been committed outside German territory. On 10 April 2003 the Federal Constitutional Court refused to admit that plaintiff’s constitutional complaint without giving any reasons.
